Citation Nr: 0300882	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  97-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  When the veteran's claim was before 
the Board in December 2000, it was remanded for additional 
development.  It was returned to the Board in November 
2002 for further appellate action.

The veteran was afforded a hearing before a hearing 
officer at the RO in January 1997.  He testified before 
the undersigned Member of the Board in October 2000.  
Transcripts of both hearings have been associated with the 
record.

The Board notes that in a statement received by the Board 
in December 2002, the veteran raised the issue of 
entitlement to a total rating based on unemployability due 
to service connected disability.  As the RO has not yet 
adjudicated this issue, the claim is referred for 
appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's claim have been 
obtained.

2.  Rheumatic arthritis was not present in service or 
manifested within one year of the veteran's discharge from 
service, and rheumatic arthritis is not etiologically 
related to the veteran's active service.





CONCLUSION OF LAW

Rheumatic arthritis was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reveal that he 
experienced recurrent dislocations of his left shoulder 
and that he had considerable deformity of his right arm 
due to a history of broken bones in that extremity.  The 
veteran underwent left shoulder repair in January 1971.  
The discharge examination report notes limited external 
rotation of the left shoulder due to surgery for recurrent 
dislocations.  The veteran's discharge order indicates 
that he was relieved from active duty not by reason of 
physical disability.

On VA examination in October 1971, the veteran indicated 
that he had limited motion of the left arm with pain.  The 
examiner noted limitation of abduction and adduction of 
the left shoulder.  There was limitation of circumduction 
of the left upper extremity but no limitation of motion of 
the right upper extremity.  The lower extremities were 
found to be entirely normal.  The diagnosis was 
postoperative procedure for repair of chronic recurrent 
dislocation of the left shoulder, with limitation of 
abduction and adduction.

VA treatment records from August 1972 indicate that the 
veteran was seen with complaints of pain on all shoulder 
motion.  Physical therapy was prescribed.

At a VA examination in April 1973 the veteran complained 
of numbness and stiffness of his left shoulder, arm and 
hand.  Range of motion of the veteran's left shoulder was 
limited.  There is no reference to other joints or 
extremities.  The diagnosis was postoperative recurrent 
dislocation of the left shoulder.  On VA examination in 
March 1975, the examiner noted that there had been no 
change since the previous examination.  

A bone scan conducted in June 1980 revealed a focal 
abnormal area of increased tracer localization at L5 and 
normal distribution for the rest of the veteran's body.  
X-rays revealed spondylolysis at L5.  A tomogram in July 
1980 showed bilateral defects in the pars interarticularis 
of the L4 vertebra.

In an August 1980 statement the veteran maintained that he 
should be evaluated as 100 percent disabled.  He stated 
that his service connected arm condition had worsened and 
contributed to his non service connected back condition.

The veteran was hospitalized at a VA medical facility in 
August 1980 for treatment of a back disability.  On 
admission there was low back pain secondary to spasm and 
spondylolysis.  Neurovascular compromise was also noted.  
Treatment included anti-inflammatory medication, bed rest, 
physical therapy and muscle relaxers.  

A VA examination was conducted in March 1981.  The veteran 
complained of severe pain in his left shoulder, back, left 
hip and leg.  He indicated that he could not stand, walk 
or sit and that he could not hold anything exceeding five 
pounds in his left arm.  He reported that he had injured 
his back and left shoulder in 1970.  The examiner noted 
that the veteran received physical therapy through VA.  No 
deformity of the back was detected on physical 
examination.  The diagnoses were postoperative left 
recurrent left shoulder separation with decreased range of 
motion and spondylolysis of the lumbar spine by previous 
X-ray.

VA treatment records from 1994 show an impression of 
rheumatoid arthritis in February of that year.  There are 
references to rheumatoid arthritis throughout VA treatment 
records for 1994 through 1996.

In a September 1996 statement the veteran related the 
incident in which he incurred his left shoulder injury, 
and argued that his back disability and rheumatoid 
arthritis were also related to service.  

The veteran testified before a hearing officer at the RO 
in January 1997.  He related the events that lead to his 
shoulder injury and stated that he had suffered other 
injuries at that time but received treatment for his 
shoulder only.  He stated that he also had pain in his 
back and neck during service, and that he experienced 
trouble walking during that time.  He indicated that he 
received regular treatment for his left shoulder and back.  
He testified that rheumatoid arthritis had been diagnosed 
in the late 1970s or early 1980s.

In his January 1997 substantive appeal, the veteran argued 
that the shoulder and back injuries he received during 
service had caused rheumatoid arthritis to set in.  

A February 1997 statement from the veteran's private 
physician indicates that he had been treating the veteran 
for various joint complaints since 1984.  He related that 
based on the veteran's information, the history of those 
complaints dated to 1971.  The author indicated that in 
1992 the veteran had become incapacitated and that a 
diagnosis of rheumatoid arthritis had subsequently been 
made and confirmed.  

VA treatment notes from January to March 1997 show 
treatment for various complaints, to include shoulder, hip 
and back pain.  Assessments of bilateral knee pain are 
also noted.   

VA treatment notes from October 2000 show that the veteran 
was receiving rehabilitative therapy for cervical 
spondylosis and stenosis.  Other disabilities noted 
include degenerative joint disease of the lumbar spine and 
recurrent dislocation of the left shoulder.  The veteran 
was hospitalized in October 2000 secondary to a fall in 
which he injured his left arm.  His arthritis pain was 
noted to be well controlled with Oxychodone.

The veteran was afforded a hearing before the undersigned 
Member of the Board in October 2000.  He testified that he 
had symptoms of rheumatoid arthritis between 1973 and 
1974, and that his symptoms had begun after his injury in 
service.  He indicated that he received treatment through 
VA, and had been doing so since directly after his service 
discharge.  

A November 2000 statement from the veteran's private 
physician notes that the veteran's condition had 
deteriorated since he had been discharged from service.  
He opined that the veteran's neck, shoulder and back 
disabilities occurred while he was on active duty with the 
Army.

The veteran was hospitalized at a VA facility in January 
2001 due to an asthma attack.  No reference is made to his 
rheumatoid arthritis during this hospitalization.

In a February 2001 statement the veteran indicated that 
his rheumatoid arthritis was worse and that he used a 
scooter to get around.  VA treatment records for 2001 show 
that the veteran participated in physical therapy and that 
he was seen in VA rehabilitation and pain clinics.

The veteran was afforded a VA examination in December 
2001.  He reported that his rheumatoid arthritis had 
originally been diagnosed in the late 1970s or early 
1980s.  He claimed that his arthritis had been 
precipitated by an injury during service in 1969.  The 
examiner noted that review of the claims folders did not 
show that the veteran had been complaining of peripheral 
joint pain or swelling since 1969.  He also noted that the 
veteran's bone scan in June 1980 did not show increased 
uptake in the peripheral joints.  The veteran complained 
of joint pain with morning stiffness.  The examiner stated 
that there was no evidence that the veteran's arthritis 
started prior to the late 1970s or early 1980s.  He noted 
that while the veteran complained of low back pain shortly 
after service, that symptom was not a manifestation of 
rheumatoid arthritis.  He pointed out the normal bone scan 
performed in June 1980.  He opined that the veteran's left 
shoulder injury did not cause the rheumatoid arthritis.

In a November 2002 statement, the veteran noted that he 
had been receiving treatment at the New Orleans VA Medical 
Center since 1971.  He argued that he had been injured 
while on active duty, which had caused problems with his 
neck, shoulder and back.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The Board will assume for the purpose of this decision 
that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that through the statement of 
the case and supplements thereto and various letters from 
the RO to the veteran, as well as the Board's December 
2000 remand, the veteran has been informed of the 
requirements for the benefit sought on appeal, the 
evidence and information needed to substantiate the claim, 
the information required of the veteran to enable the RO 
to obtain evidence on his behalf, and the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folders.  Voluminous VA treatment records 
have been associated with the claims folders.  
Additionally, a February 1997 letter and a November 2000 
report from a private physician have also been associated 
with the claims folders.  In addition, the veteran has 
been afforded a VA examination for the purpose of 
determining the etiology of his rheumatoid arthritis.  
Neither the veteran nor his representative has identified 
any other evidence or information which could be obtained 
to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant. 38 U.S.C.A. § 5107(b) (West Supp. 2002).  

Having carefully reviewed all evidence of record in this 
case, the Board concludes that service connection for 
rheumatoid arthritis is not warranted.  In this regard the 
Board observes that the first evidence of a diagnosis of 
rheumatoid arthritis is contained in a February 1997 
letter from a private physician, who states that the 
veteran became incapacitated in 1992 and was subsequently 
diagnosed with that disease.  Although the veteran's 
private physician has indicated that the veteran's joint 
complaints began during service, he did not specifically 
attribute the veteran's rheumatoid arthritis to military 
service.  Moreover, the opinion is based upon information 
provided by the veteran, rather than a review of service 
medical records.  While the veteran contends that his 
rheumatoid arthritis is related to shoulder and back 
injuries he incurred during service, it is noted that the 
only injury for which the veteran received treatment 
during service is one to his left shoulder.  The medical 
evidence documents no impression of rheumatoid arthritis 
prior to the 1990s.  In fact, the December 2001 examiner, 
who reviewed the pertinent evidence, pointed out that a 
bone scan performed in June 1980 did not show increased 
uptake at the peripheral joints.  He concluded that the 
veteran's rheumatoid arthritis was not related to his 
shoulder disability or to the complaints of low back pain 
that the veteran made shortly after service. 

Finally, the Board notes that the veteran's own statements 
to the effect that his rheumatoid arthritis is 
etiologically related to service are of no probative value 
since lay persons such as the veteran are not qualified to 
render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the 
preponderance of the evidence is again the veteran's 
claim.  


ORDER

Entitlement to service connection for rheumatic arthritis 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

